BOOCHEVER, Chief Justice,
dissenting.
I see no reason to remand this case to the, superior court for a determination of whether the Richards family proved the existence of the contract by clear and convincing evidence rather than by a mere preponderance of the evidence.1 In its find*52ings of fact, the trial court stated that in June 1971, at the request of King and upon the promise that he would give them the house and land he had previously promised, the Richards family moved to the King property. The court found that the Richards family bought equipment used for clearing the land, paid for a well and water system, paid for and supplied labor for fencing the property, bought quonsets and buildings for housing and storage, assisted in the moving of buildings off certain land that King had sold, and moved into the house King had given to them.
In Jackson v. White,2, a request was made for a specific statement to be included in the Findings of Fact and Conclusions of Law as to the appropriate standard of proof. A written objection was filed to the proposed findings requesting the court to indicate whether proof was by clear and convincing evidence or a preponderance of the evidence. King does not contend that such a request or an objection was filed in the present case, and I see no reason to believe that the court did not apply the proper standard.
It seems self-evident that the proof was by clear and convincing evidence, since the Richards family would not logically have done the foregoing things without an agreement that they would receive the land. Moreover, the trial court stated in its oral decision:
I feel that while I am filling some of the voids in the agreement that the parties had, I feel that basing it upon the testimony of the plaintiff and of Mrs. Richards and of the condition under which the parties coexisted for the period that they had, that the conversations that took place lead inevitably in my view to the conclusion that Mrs. Richards expected a house and reasonable land upon which to use the same, (emphasis added)
I would affirm Judge Lewis’ well-reasoned decision granting specific performance.3

. See Jackson v. White, 556 P.2d 530, 534 (Alaska 1976).


. Id


. With respect to the Richards’ cross-appeal, challenging the damage award for the value of five acres of land promised to the Richards’ sons, I do not believe that the court was clearly erroneous in finding that five acres total had been promised. See Alaska Gay Coalition v. Sullivan, 578 P.2d 951, 956 n. 7 (Alaska 1978). Moreover, only one of the sons participated in this litigation as a party plaintiff.